 



EXHIBIT 10.1

EXECUTIVE CONFIDENTIALITY AND NON-COMPETITION AGREEMENT

     This Executive Confidentiality and Non-Competition Agreement (the
“Agreement”) is made this         day of                , 200    (the “Effective
Date”), by and between StarTek, Inc. (the “Company”) and
                     (the “Employee”).

RECITALS



1.   The Company is a Colorado corporation with its principal place of business
at 100 Garfield Street, Denver, CO, 80206. StarTek, Inc., is an international
Business Process Outsource organization, with significant interests in the call
center and supply chain management businesses. In the course of its business,
the Company has developed significant confidential and proprietary information
and trade secrets from which it derives independent economic advantage as a
result of that information and those trade secrets being not generally known.  
2.   Employee acknowledges that Employee’s position is an executive or
management level position. Due to the special training, experience, and
knowledge that Employee will acquire regarding the Company’s business as a
result of Employee’s employment with the Company, Employee acknowledges that
this Agreement is intended to protect the Company from competition by Employee
for the period of time and in the location(s) stated in Paragraph 4.   3.  
Employee recognizes and acknowledges that the Company has developed significant
confidential and proprietary information and trade secrets from which it derives
independent economic advantage as a result of that information and those trade
secrets being not generally known. Employee further recognizes and acknowledges
that Employee’s position with the Company is one of trust and confidence by
reason of Employee’s access to, development of, or contact with the Company’s
confidential information and proprietary information and trade secrets.   4.  
Employee acknowledges that StarTek Inc. will guarantee payment to Employee of
25% of the targeted Incentive Compensation (Bonus) payment for the current
Fiscal Year to which Employee was not otherwise entitled as consideration for
Employee’s execution of this Agreement and agreement to comply in good faith
with the spirit and terms of this Agreement.

     NOW, THEREFORE, in consideration of these premises, the mutual promises and
covenants contained herein, the consideration recited above, the compensation
and benefits to be paid by the Company, the services to be rendered by Employee,
and intending to be legally and equitably bound hereby, the parties hereto agree
as follows:

1 of 8



--------------------------------------------------------------------------------



 



1.   Confidentiality.



  (a)   Employee shall, during and after Employee’s term of employment with the
Company: (i) keep confidential all Confidential Information (as defined in
paragraph 1(b) below) at any time known to Employee concerning the Company
and/or any of its clients, (ii) not disclose or use any Confidential Information
for non-business reasons or for Employee’s benefit, (iii) not disclose any
Confidential Information to third parties without the Company’s prior written
permission, (iv) exercise reasonable care to prevent dissemination of
Confidential Information to third persons, (v) not make copies of documents,
including, without limitation, drawings, notebooks, reports, and video and audio
recordings, computer records or files (in whatever medium they exist), which
embody any Confidential Information, unless necessary for the performance of
Employee’s duties as assigned by the Company, (vi) return to the Company any
documents, including without limitation, drawings, notebooks, reports, video or
audio recordings, that contain Confidential Information and are in Employee’s
possession whenever Employee may leave the Company’s employment, and (vii) not
disclose or use Confidential Information in any way that might injure or
jeopardize the operations of the Company or any of its clients.     (b)  
“Confidential Information” shall include any information regarding the
operations of the Company or any of its clients, which information is of a
special, unique, or nonpublic nature, including, but not limited to any
information relating to the business or affairs of the Company and/or the
Business, as defined in Paragraph 4. Such information shall include, but is not
limited to, information relating to financial statements, customer identities,
potential customers, employees, suppliers, servicing methods, equipment,
programs, strategies and information, analyses, profit margins, marketing plans,
operating policies and procedures, pricing information, and other business and
financial information, client lists, and contracts or other proprietary
information used by the Company in connection with the business; provided,
however, that Confidential Information shall not include any information which
is in the public domain or becomes known in the industry through no wrongful act
on the part of the Employee.

2 of 8



--------------------------------------------------------------------------------



 



2.   Proprietary Property. Employee discloses and assigns to Company Employee’s
interest in any and all inventions, designs, trade secrets, processes,
discoveries, concepts, copyrightable works, or improvements (hereinafter
collectively called “Developments”), including all rights to obtain, register,
perfect or enforce the Company’s proprietary interest in such Developments, that
Employee has to date, or may in the future, discover, conceive, and/or develop,
either individually or jointly with others during the course of Employee’s
employment with the Company (including any and all Developments based wholly or
in part upon ideas conceived during Employee’s employment with the Company), or
while using the Company’s data, facilities and/or materials, provided the
subject matter is one within the Company’s field of interest. “Subject matter
within the Company’s field of interest” includes any subject which the Company
considers relevant to any past, current, or future projects or operations.
Employee’s obligations under this paragraph apply without regard to whether any
idea for a Development occurs to Employee on or off the job. Employee further
agrees that all Developments as described herein are the Company’s proprietary
property in which the Company has the exclusive legal right, whether or not
patent applications are filed thereon.   3.   Ownership of Ideas and Documents.
All ideas, inventions, and other Developments or improvements conceived or
reduced to practice by Employee, alone or with others, whether or not during
working hours, that are within the scope of the Company’s business operations or
that relate to any of the Company’s work or projects, shall be the exclusive
property of the Company. Employee agrees to assist employer, at its expense, to
obtain patents on any such patentable ideas, inventions, and other developments,
and agrees to execute all documents necessary to obtain such patents in the name
of the Company. Employee shall assist the Company in the preparation of patents,
including the execution and delivery of any disclosures, patent applications or
papers related to any development within the Company’s field of interest as
described in paragraph 2 above. If such assistance takes place when Employee is
no longer employed with the Company, the Company will compensate Employee at a
reasonable rate for Employee’s assistance.   4.   Covenant Not to Compete. The
Company has spent a significant amount of time, effort, and money developing the
products, methods, systems, techniques, and procedures used by the Company and
the processes for identifying and marketing to the Company’s customers and
potential customers and handling the needs of the Company’s customers. This
unique compilation of information, referred to herein as the “Business”, has
resulted in unique products and forms, management and control systems, and
generally a style, system, technique and method of business operation which
gives the Company an advantage over competitors who do not know of or utilize
such information. The Company provides its clients with business process
management, multi-lingual customer care / technical support and packaging and
distribution services in the teleservices, utility and retail industries. As a
result, such information is proprietary to the Company, confidential, and
constitutes trade secrets. Accordingly:

3 of 8



--------------------------------------------------------------------------------



 



  A.   Employee’s Acknowledgment. Employee agrees and acknowledges that in order
to assure the Company that it will retain its value and that of the Business as
a going concern, it is necessary that Employee undertake not to use Employee’s
special knowledge of the Business and Employee’s relationships with customers
and suppliers to compete with the Company. Employee further acknowledges that:



  (1)   The Company is and will be engaged in the Business;     (2)   Employee
occupies an executive and management position within the Company;     (3)  
During Employee’s employment under this Agreement, Employee will occupy a
position of trust and confidence with the Company and Employee has, and/or will,
become familiar with the Company’s trade secrets and with other proprietary and
confidential information concerning the Company and the Business;     (4)   The
agreements and covenants contained in this Paragraph 4 are essential to protect
the Company and the goodwill of the business;     (5)   Employee’s employment
with the Company has special, unique and extraordinary value to the Company and
the Company would be irreparably damaged if Employee were to provide services to
any person or entity in violation of the provisions of this Agreement;     (6)  
Employee has means to support Employee and Employee’s dependents other than by
engaging in the Business, or a business similar to the Business, and the
provisions of this Paragraph will not impair such ability; and     (7)   The
term of this Covenant Not to Compete is the minimum period of time, that the
conduct prohibited is reasonably limited, and that the Territory defined in
Paragraph 4(B), below, is reasonable and necessary to protect the Company,
consistent with the provisions of Colo. Rev. Stat. § 8-2-113 and Colorado’s
Uniform Trade Secrets Act, Colo. Rev. Stat. §§ 7-74-101 to 110

4 of 8



--------------------------------------------------------------------------------



 



  B.   Non-Compete. Employee hereby agrees that during Employee’s employment
with the Company and for a period of one (1) year following the termination of
Employee’s employment with the Company for any reason (the “Restricted Period”),
Employee will not, directly or indirectly, as employee, agent, consultant,
stockholder, director, co-partner or in any other individual or representative
capacity, own, operate, manage, control, engage in, invest in or participate in
any manner in, act as a consultant or advisor to, render services for (alone or
in association with any person, firm, corporation or entity), or otherwise
assist any person or entity (other than the Company) that engages in or owns,
invests in, operates, manages or controls any venture or enterprise that
directly or indirectly engages or proposes to engage in the Business within the
United States of America in the states of Colorado, Illinois, , Louisiana,
Oklahoma, Tennessee, Texas, Virginia, Wyoming, and within Canada in the
Provinces of Ontario and Saskatchewan. With respect to the Territory, Employee
specifically acknowledges that the Company has conducted the Business throughout
the Territory and the Company intends to continue to expand the Business
throughout Territory. During the Restricted Period, the Company will pay the
Employee severance in an amount equal to a minimum of           (   ) months pay
at Employee’s final rate of pay. After the expiration of           (   ) months
from the Employee’s termination, the Company shall pay the Employee an amount
equal to the Employee’s final rate of pay for the remaining           (   )
months of the Restricted Period up to a maximum of one (1) year, or until the
Employee finds employment in a non-competing business, whichever comes first.
The Company reserves the right to pay this “Termination Pay” either in full as a
lump sum, or on a payroll continuation basis. In the event of termination of the
Employee for “Good Cause”, no payment will be due or owing from this agreement.
In the event that Employee accepts employment with a competitor during the
Restricted Period and the Company elects not to enforce the Non-Compete, the
Company shall not pay Employee the Termination Pay. The term “Good Cause” as
used in this Agreement shall require a reasonable good faith determination by
the Company that Employee has committed: (1) an act or acts constituting a
felony; (2) an act or acts constituting dishonesty or disloyalty with respect to
the Company; (3) an act or acts constituting fraud; and / or (4) an act or acts
that materially adversely affect the Company’s business or reputation.

5 of 8



--------------------------------------------------------------------------------



 



  C.   Non-Solicitation. Without limiting the generality of the provisions of
Section 4(B) above, Employee hereby agrees that during the Restricted Period
Employee will not (except on behalf of the Company), directly or indirectly,
solicit (or participate as employee, agent, consultant, stockholder, director,
partner or in any other individual or representative capacity in any business
which solicits), business from any person, firm, corporation or other entity
which is or was a customer, supplier, vendor, or title abstractor of the Company
during the four (4) year period preceding the date of the solicitation or
proposed solicitation, or from any successor in interest to any such person,
firm, corporation to other entity for the purpose of securing business or
contracts related to the company.     D.   For the period commencing on the date
of the Employee’s termination and ending two (2) years later, the Employee shall
not, directly or indirectly, hire or solicit any employee of the Company or
encourage any employee to leave such employment for any business whether or not
a competitor of the Company.



5.   Employee Representations. Employee hereby represents to the Company and
covenants that the execution and delivery of this Agreement by Employee and the
Company and the performance by Employee of Employee’s duties hereunder for the
Company shall not constitute a breach of, or otherwise contravene, the terms of
any employment agreement or other agreement or policy to which Employee is a
party or otherwise bound and/or otherwise infringe or violate the rights of any
former employer or other third party. Employee further represents that Employee
has not and will not in the future use any confidential materials or trade
secrets of Employee’s prior employers at any location of the Company or on
Employee’s home computer.   6.   Employment at Will. This Agreement shall not be
construed as creating an employment term for a definite time, and in no way
impairs the right of either the Employee or the Company to terminate the
Employee’s employment for any reason, or no reason, at any time, with or without
notice.

6 of 8



--------------------------------------------------------------------------------



 



7.   Remedies. Employee acknowledges and agrees that the covenants set forth in
Paragraphs 1-5 of this Agreement (collectively, the “Restrictive Covenants”) are
reasonable and necessary for the protection of the Company’s business interests,
that the Company will be irreparably injured if Employee breaches any of the
terms of the Restrictive Covenants, and that in the event of an actual or
threatened breach of any such Restrictive Covenants, the Company will have no
adequate remedy at law. Employee accordingly agrees that in the event a court of
competent jurisdiction finds any actual or threatened breach by Employee of any
of the Restrictive Covenants, the Company shall be entitled to immediate
temporary injunctive and other equitable relief, without the necessity of
showing actual monetary damages and without the need to post a bond or any other
type of security, subject to hearing as soon thereafter as possible. Nothing
contained herein shall be construed as prohibiting the Company from pursuing any
other remedies available to it for such breach or threatened breach, including
the recovery of any damages which it is able to prove.



8.   Severability. Should any of the provisions of this Agreement to any extent
be held to be invalid or unenforceable, the remainder of the Agreement shall
continue in full force and effect. In the event a court of competent
jurisdiction finds any portion of any Restrictive Covenant to be unenforceable,
the court shall modify the relevant Restrictive Covenant to reflect the maximum
restriction allowed by law and shall then enforce the Restrictive Covenant as so
modified.   9.   Applicable Law. This Agreement has been made and executed in,
and shall be construed and enforced according to, the laws of the State of
Colorado.   10.   Waiver. No provision of this Agreement may be waived, except
by an agreement in writing signed by all of the parties hereto. A waiver of any
term or provision shall not be construed as a waiver of any other term or
provision.   11.   Headings. The subject headings used in this Agreement are
included for purposes of reference only, and shall not affect the construction
or interpretation of any of its provisions.   12.   Counterparts. This Agreement
may be executed in any number of counterparts with the same effect as if all
parties had signed the same document. All counterparts shall be construed
together and shall constitute one agreement.

7 of 8



--------------------------------------------------------------------------------



 



13.   Entire Agreement. This Agreement embodies the entire understanding and
agreement among the Company and Employee regarding the matters contained herein,
and supersedes all prior negotiations, understandings or agreements concerning
such matters, whether written or oral.

     IN WITNESS WHEREOF, the parties have executed this Agreement intending it
to be effective as of the Effective Date, notwithstanding actual signature at a
different date.

           
StarTek, Inc.
      By:           _________________________________________        [Print
Name, Title]

_________________________________________ Signature     

            “EMPLOYEE”
            _________________________________________      [Print Name]

_________________________________________ Signature     

8 of 8